DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the vertical leg” in Ln. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a vertical leg”.
Claim 15 recites the limitations “a vertical direction” and “a horizontal surface” in Ln. 4-5 which deems the claim indefinite. It is unclear whether reference is intended to the prior vertical direction and horizontal surface of claim 1 or to a new vertical direction and horizontal surface. For the purposes of examination the limitations will be interpreted as reading “the vertical direction” and “the horizontal surface,” respectively.
Claim 16 recites the limitation “the plug of the aerosol generator” in Ln. 2-3. There is lack of antecedent basis for the limitation in the claim as the aerosol generator has not been previously recited as including a plug. For the purposes of examination the limitation will be interpreted as reading “the plug”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 9-11, 13, and 21-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,493,217 in view of Patton et al. (U.S. Pub. 2011/0168172). The requirements of instant claim 1 can be found within the overall requirements of reference patent claim 13 with the exception of the requirement that the aerosol generator is gravity fed in that the fluid flows to the aerosol generator primarily by gravitational force. Patton teaches an inhaler (Fig. 9 #720; ¶0049) wherein an aerosol generator (Fig. 9 #724, 726; ¶0049) is gravity fed in that the fluid flows to the aerosol generator primarily by gravitational force (Fig. 9; ¶0049 – liquid drains down when end 708 snapped off). Patton teaches this fluid delivery to the aerosol generator as providing the benefit of allowing supply of liquid in the form of a unit volume from an ampoule (¶¶0047-0049). It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have incorporated in reference patent claim 13 the aerosol generator is gravity fed in that the fluid flows to the aerosol generator primarily by gravitational force in order to provide the benefit of allowing supply of liquid in the form of a unit volume from an ampoule in view of Patton. A further mapping of dependent claims is as follows:
Instant claim 2 vs. reference patent claim 14
Instant claim 9 vs. reference patent claim 1, plug and socket connections are obviously detachable
Instant claim 10 vs. reference patent claim 1
Instant claim 11 vs. reference patent claim 1
Instant claim 13 vs. reference patent claim 1
Instant claim 21 vs. Patton (Figs. 1-3), can be gripped for inhalation
Instant claim 22 vs. Patton (¶0031)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton et al. (U.S. Pub. 2011/0168172).
Regarding claim 1, Patton discloses an inhalator (Fig. 9 #720; ¶0049) comprising: an aerosol generator (Fig. 9 #724, 726; ¶0049) configured to generate an aerosol by nebulizing a fluid (Fig. 9 #704; ¶0049); a controller (Fig. 9 #722; ¶0049) configured to control operation of the aerosol generator; and a housing (Fig. 9 outer boundary of #720) accommodating at least the aerosol generator and the controller, the housing having a base (Fig. 9 flat bottom, as also seen at bottom of Figs. 1-4, 6 & 10) for supporting the housing on a horizontal surface, wherein a portion of the housing accommodating at least a portion of the controller is arranged further away from the 
Regarding claim 4, Patton discloses in an alternate embodiment (Figs. 1-2; ¶¶0033-0039) a fluid container (#201; ¶0035) containing the fluid to be nebulized is arranged on an opposite side of the aerosol generator relative to the base (Fig. 2 #201 inserted from top) and said portion of the housing is arranged further away from the base than the fluid container in the vertical direction (Fig. 9 #722 extends above position of #201 in Fig. 2), when the base is supported on the horizontal surface.
Regarding claim 7, Patton discloses in an alternate embodiment (Figs. 1-2; ¶¶0033-0039) the inhalator has a shape similar to the letter "L" (Figs. 1-2), wherein a vertical leg (Fig. 1 right side) is formed by said portion of the housing and forms a handle for gripping and holding the inhalator during inhalation (Fig. 1 #102 can be gripped) with the base facing downward and a horizontal leg (Fig. 1 left side) is formed by a portion of the housing containing the aerosol generator.
Regarding claim 8, Patton discloses an outlet (Fig. 9 #732) for delivery of the nebulized fluid to a patient, the outlet being located closer to the base than the aerosol generator and the portion of the housing (Fig. 9).
Regarding claim 20, Patton discloses the portion of the housing forms a handle (Fig. 9 right side can be held) so that the inhalator may be held during inhalation with the base of the housing facing downward.
Regarding claim 21, Patton discloses the housing forms a grip for holding the inhalator during inhalation by one hand only (Fig. 9 right side can be held). The term “grip” is not understood to imply any particular structure beyond the recitation of the grip as part of the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 9, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (WO Pub. 2011/089485 A1) in view of Ivri et al. (U.S. Pub. 2003/0000520).
Regarding claim 1, Thijssen discloses an inhalator (Figs. 4-8 #10; ¶¶29-31) comprising: an aerosol generator (Fig. 4 #36; ¶23) configured to generate an aerosol by nebulizing a fluid (Fig. 4 within #34; ¶23); a controller (¶¶21, 23) configured to control operation of the aerosol generator; and a housing (Fig. 8 #12; ¶19) accommodating at least the aerosol generator and the controller, the housing having a base (Fig. 4 #44; ¶29) for supporting the housing on a horizontal surface (Fig. 4 position), wherein the aerosol generator has a vibratable membrane (Fig. 4 #36; ¶23 – “mesh” as equivalent 
Thijssen fails to explicitly disclose wherein a portion of the housing accommodating at least a portion of the controller is arranged further away from the base than the aerosol generator in a vertical direction, when the base is supported on the horizontal surface, and said portion of the housing is arranged further away from the base than the membrane in the vertical direction, when the base is supported on the horizontal surface. Attention is drawn to the structure circled in the below annotated Fig. 4 of Thijssen which is not expressly identified.

    PNG
    media_image1.png
    422
    566
    media_image1.png
    Greyscale

Thijssen – Annotated Fig. 4
Ivri teaches an aerosol generator (Fig. 13) including a similar elongated structure identified as a printed circuit board (Fig. 13 #168; ¶0098). One having ordinary skill in 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have identified in Thijssen the elongated structure circled in the above annotated Fig. 4 as a circuit board based upon its similar illustration in the related prior art device of Ivri. Having identified the structure from annotated Fig. 4 of Thijssen as a circuit board (i.e. part of a controller) would then further render obvious a portion of the housing accommodating at least a portion of the controller is arranged further away from the base than the aerosol generator in a vertical direction (Fig. 4 annotated circled structure extends further upward than #36), when the base is supported on the horizontal surface, and said portion of the housing is arranged further away from the base than the membrane in the vertical direction (Fig. 4 annotated circled structure extends further upward than #36), when the base is supported on the horizontal surface.
Regarding claim 2, Thijssen teaches the invention as modified above and further teaches the membrane is oriented substantially parallel to the base of the housing (Fig. 4).
Regarding claim 3, Thijssen teaches the invention as modified above and together with Ivri further teaches the controller comprises a circuit board (Ivri - ¶0098), at least a portion of the circuit board being accommodated in said portion of the housing and being arranged further away from the base than the aerosol generator in the vertical direction (Fig. 4 annotated circled structure extends further upward than #36), when the base is supported on the horizontal surface.
Regarding claim 5, Thijssen teaches the invention as modified above but is silent as to whether a center of gravity of the inhalator is closer to the base than to a top of the housing at an opposite side and furthest away from the base.
However, in Fig. 4 of Thijssen the top of device 10 is merely a hollow extension forming mouthpiece 20. Thus, at a minimum one having ordinary skill in the art would have expected the structures within body 22 (Figs. 4 & 8; ¶21) to contain most of the weight of device 10 with the orientation of body 22 in Fig. 4 locating a center of gravity not higher a vertical midpoint of device 10.
Regarding claim 6, Thijssen teaches the invention as modified above and further teaches the inhalator has a height defined in the vertical direction between the base and the top of the housing (Fig. 4 from #44 to #24).
Thijssen as modified fails to explicitly teach the center of gravity is located in the lower third of the height.
However, following the same discussion as in Fig. 5 above the structures of device 10 which have meaningful weight are generally expected within body 22 which based upon the height to opening 24 of mouthpiece 20 in Fig. 4 obviously suggests the center of gravity as at least at the lower third if not within the lower third of device 10. It 
Regarding claim 9, Thijssen teaches the invention as modified above and further teaches the housing comprises a first housing (Figs. 4 & 7 #22; ¶21) accommodating the controller and a second housing (Figs. 4 & 7 #16; ¶23) accommodating the aerosol generator, the first housing and the second housing being detachably connected (Fig. 7; ¶¶19, 30).
Regarding claim 21, Thijssen teaches the invention as modified above and further teaches the housing forms a grip for holding the inhalator during inhalation by one hand only (Figs. 5-6; ¶29). The term “grip” is not understood to imply any particular structure beyond the recitation of the grip as part of the housing.
Regarding claim 24, Thijssen teaches the invention as modified above and further suggests as obvious the housing further comprises a battery compartment (¶21 – within body 22), wherein the battery compartment is configured so that one or more batteries inserted into the battery compartment are positioned closer to the base than to a top of the housing (Fig. 4 #24). The view of Fig. 4 clearly illustrates that a large majority of body 22 is closer to resting surface 44 than opening 24 of mouthpiece 20. As the claim only requires a single battery to be located closer to the base than to the top of the housing one having ordinary skill in the art would have considered it prima facie obvious that a battery placed within body 22 would have been expected to be closer to resting surface 44 than opening 24 based upon how body 22 is shaped and where its open internal spaces reside in the view of Fig. 4.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (U.S. Pub. 2011/0168172) in view of Ivri et al. (U.S. Pub. 2003/0000520).
Regarding claim 3, Patton fails to disclose the controller comprises a circuit board, at least a portion of the circuit board being accommodated in said portion of the housing and being arranged further away from the base than the aerosol generator in the vertical direction, when the base is supported on the horizontal surface.
Ivri teaches an aerosol generator (Fig. 13) including a controller configured as a printed circuit board (Fig. 13 #168; ¶0098). Ivri indicates a printed circuit board as an obvious particular form of electrical control to serve as a controller (¶0098).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Patton the controller comprises a circuit board based upon an obvious design choice of a printed circuit board as a particular form of electrical control to serve as a controller in view of Ivri. Patton as herein modified then further teaches at least a portion of the circuit board being accommodated in said portion of the housing and being arranged further away from the base than the aerosol generator in the vertical direction (Fig. 9 #722 extends above #724), when the base is supported on the horizontal surface.
Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (U.S. Pub. 2011/0168172).
Regarding claim 5, Patton is silent as to whether a center of gravity of the inhalator is closer to the base than to a top of the housing at an opposite side and furthest away from the base.
However, in Patton first subassembly 102 contains electronic circuitry and the batteries (¶0033). One having ordinary skill in the art would recognize that mechanical design rarely desires a device to be top heavy. Thus, at a minimum one having ordinary skill in the art would have expected first subassembly 102 to have a center of gravity of not higher than its vertical midpoint. But inhaler 100 also includes second subassembly 112 which is only located in the lower half of inhaler 100 (Figs. 1-2). Thus, even if the center of gravity of first subassembly 102 were to be at its vertical midpoint the inclusion in inhaler 100 further of second subassembly 112 would obviously locate the center of gravity of inhaler 100 within the lower half of the housing.
Regarding claim 22, Patton fails to explicitly disclose an opening in the housing serves as a vent during inhalation, wherein air is drawn in through the opening into a mixing chamber on its way to an outlet.
However, Patton teaches that an air inlet can be provided to the housing and that dispensing occurs at an intermediate location between the air inlet and an outlet port of the housing (¶0031). The teaching of an air inlet to the housing obviously suggests a vent to draw in ambient air. The “intermediate” location of the dispensing outlet taught by Patton then obviously suggests a mixing location (or chamber). Patton teaches this flow pathway as providing the benefit of creating a flow of air across a front face of the membrane during inhalation (¶0031).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Patton an opening in the housing serves as a vent during inhalation, wherein air is drawn in through the opening into a mixing chamber on its way to an outlet in order to provide the benefit of creating a flow of air across a front face of the membrane during inhalation further in view of Patton.
Claim(s) 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (U.S. Pub. 2011/0168172) in view of Gault (U.S. Patent 5452711).
Regarding claim 6, Patton teaches the invention as modified above and further teaches the inhalator has a height defined in the vertical direction between the base and the top of the housing (Fig. 1 height of #102).
Patton as modified fails to explicitly teach the center of gravity is located in the lower third of the height.
Note from the discussion in claim 5 above that Patton is found to obviously suggest the center of gravity within the lower half of the housing. The technical question is then how elements are specifically arranged within first subassembly 102 and second 
Regarding claim 24, Patton discloses the housing further comprises a battery compartment (¶0033 – within first subassembly 102), and the housing having a top (top of #102).
Patton is silent as to whether the battery compartment is configured so that one or more batteries inserted into the battery compartment are positioned closer to the base than to the top of the housing.
Gault teaches an atomizer (Fig. 1 #10) including a compartment for batteries and electronics (Fig. 6 #20; Col. 3, Ln. 49-67) including batteries 26 stacked at a bottom of the compartment, at least the lowest battery being positioned closer to a base of the atomizer than to a top of the atomizer.
.
Claim(s) 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen et al. (WO Pub. 2011/089485 A1) in view of Ivri et al. (U.S. Pub. 2003/0000520) and further in view of Lieberman et al. (U.S. Pub. 2006/0243274).
Regarding claim 10, Thijssen teaches the invention as modified above but fails to teach one of the first housing and the second housing comprises a socket and the other of the first housing and second housing comprises a plug detachable from and electrically connected to the socket.
Lieberman teaches a delivery device (Fig. 1A #10) including a first housing (Fig. 2 #16) and a second housing Fig. 2 #18), one of the first housing and the second housing comprises a socket (Fig. 8 #824; ¶0068) and the other of the first housing and second housing comprises a plug (Fig. 11B #1130; ¶0068) detachable from and electrically connected to the socket. Lieberman teaches this form of connection as providing the benefit of electrically connecting between modules having control electronics and an aerosol generator (¶0068).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Thijssen one of the first housing and the second housing comprises a socket and the other of the first housing and second housing comprises a plug detachable from and electrically connected to the socket in order to provide the benefit of electrically connecting between modules having control electronics and an aerosol generator in view of Lieberman.
Regarding claim 11, Thijssen teaches the invention as modified above and Lieberman as incorporated therein further teaches the plug is configured to directly mate with the socket (Fig. 2; ¶0068).
Regarding claim 15, Thijssen teaches the invention as modified above and further teaches the first housing (Fig. 4 #22 below #16) has the base.
Thijssen further suggests as obvious the socket is located closer to the base of the first housing than to a top of the first housing in the vertical direction, when the base is supported on the horizontal surface. The socket could be incorporated in various places along the connection between drug nebulization module 16 and body 22 but would at least obviously be placed in proximity to mesh 36 and its accompanying piezoelectric element (¶23). At least one of these possible locations would be closer to resting surface 44 than opening 24 of mouthpiece 20.
Regarding claim 16, Thijssen teaches the invention as modified above and further teaches the second housing (Fig. 7 #22 including #28) has a bottom (Fig. 5 down) and a top (Fig. 5 up).
Thijssen further suggests as obvious the plug is located closer to the top of the second housing than to the bottom of the second housing, when the inhalator is in use. The plug could be incorporated in various places along the connection between drug nebulization module 16 and body 22 but would at least obviously be placed in proximity to mesh 36 and its accompanying piezoelectric element (¶23). At least one of these possible locations would be closer to the top of Fig. 5 than the bottom of Fig. 5.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (U.S. Pub. 2011/0168172) in view of Fink et al. (U.S. Pub. 2011/0108025).
Regarding claim 23, Patton teaches the invention as modified above but fails to teach a one-way valve is disposed in the opening so as to allow a flow of air from the outside to the inside only.
Fink teaches an aerosol body (Fig. 3 #12) including a one-way valve (#32; ¶0103) disposed in an ambient opening (#20; ¶0103) so as to allow a flow of air from the outside to the inside only. Fink teaches an inlet valve as providing the benefit of preventing exit of gases including medication from the device during exhalation by the patient (¶0103).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Patton a one-way valve is disposed in the opening so as to allow a flow of air from the outside to the inside only in order to provide the benefit of preventing exit of gases including medication from the device during exhalation by the patient in view of Fink.
Allowable Subject Matter
Claims 12, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is solely rejected based upon the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, neither Patton nor Thijssen teach or suggest the socket or the plug is configured to detachably receive the plug or the socket in at least two different orientations for electrical connection between the plug and the socket.
The configuration of Thijssen is particular to a single orientation of connection (Figs. 4-8) and one having ordinary skill in the art would not have considered it prima facie obvious to have modified Thijssen to allow for two different orientations of connection without improper hindsight reasoning.
Patton similarly fails to teach or suggest two different orientations of connection between detachable housings.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 13, neither Patton nor Thijssen teach or suggest the socket comprises a circuit board having two opposite sides, each side comprising a conductive path for electrical connection to electrical contacts of the plug.
There is no teaching or suggest in either of Patton or Thijssen of opposed sides of a circuit board providing conductive paths for electrical connection to electrical contacts of a plug which provides electrical connection between detachable housings.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 17, neither Patton nor Thijssen teach or suggest the controller comprises a circuit board, the socket being connected to one side of the circuit board and a power supply being connected to an opposite side of the circuit board each by an elastic contact/contact area connection and/or a plug/socket connection.
There is no teaching or suggest in either of Patton or Thijssen of a circuit board connected by elastic contact/contact area connection and/or a plug/socket connection at opposed ends to the socket and a power supply.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 18, neither Patton nor Thijssen teach or suggest the first housing and the second housing are locked to each other by a latch, the latch comprising a lug integral with and extending from one of the first housing and the second housing, the lug having a hole engaged with a protrusion integral with the other of the first housing and the second housing and a flexible area extending a certain distance in a direction away from the connection to one of the first housing and the second housing towards the hole, so as to enable flexure of the lug in the flexible area relative to the one of the first housing and the second housing, whereby the lug is disengageable from the protrusion.
There is no teaching or suggest in either of Patton or Thijssen of the particular latch locking structure recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785